Citation Nr: 9903603	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-20 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left knee 
arthralgia.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased evaluation for non-specific 
urethritis with left epididymal orchitis, prostamegaly and 
prostatitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had honorable military service from May 1975 
until March 20, 1987.  The record reflects that he was 
discharged from service under other than honorable conditions 
for a period of active duty between March 21, 1987 until 
December 1992.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of September 1994 from the St. Louis, Missouri 
Regional Office (RO) which denied service connection for a 
left knee disability, hearing loss and tinnitus, as well as a 
higher disability evaluation for non-specific urethritis with 
left epididymal orchitis, prostamegaly and prostatitis.

After a review of the evidence of record, the Board is of the 
opinion that the issue of an increased rating for urethritis 
will be addressed in a REMAND following the ORDER portion of 
this decision. 


FINDINGS OF FACT

1.  An August 1994 administrative decision determined that 
the appellant's enlistment beginning March 21, 1997 to 
discharge in December 8, 1992 was under less than honorable 
conditions.  No appeal was filed.

2.  There is no reasonable possibility of valid claims 
concerning whether the veteran currently has tinnitus, 
hearing loss or a left knee disorder that were incurred 
between March 21, 1997 and December 8, 1992.

3.  The claim for entitlement to service connection for 
tinnitus, hearing loss and a left knee disorder are not 
supported by evidence showing that the claims are plausible 
or capable of substantiation; no nexus to service between May 
1975 and March 20, 1987 is clinically demonstrated.


CONCLUSIONS OF LAW

1.  The veteran is ineligible for VA compensation benefits 
for service connection for tinnitus, hearing loss and left 
knee disability based upon his service from March 21, 1987 to 
December 1992 since his discharge was under conditions other 
than honorable for that period.  38 U.S.C.A. §§ 101(2), 
101(18), 5107 (West 1991); 38 C.F.R. § 3.312 (1998).

2.  The claims for service connection for tinnitus, hearing 
loss and a left knee disorder based on active service between 
May 1975 and March 20, 1987 are not well grounded. 38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1997).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (1998)

Applicable laws and regulations provide that most VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 
101(18) (West 1991); 38 C.F.R. § 3.12(a) (1998).  Regulations 
further provide that a discharge or release for certain 
offenses is considered to have been issued under dishonorable 
conditions.  38 C.F.R. § 3.12(d) (1998). 

1.  Service connection for tinnitus, hearing loss and a left 
knee disorder based on active service between March 21, 1987 
and December 1992.

With regard to the claim for service connection for tinnitus, 
hearing loss and a left knee disorder, the Board notes that 
the veteran received treatment for these complaints during 
the period from . However, this is during the period of 
service from March 21, 1987 and December 1992, when the 
veteran's character of service was determined to be under 
dishonorable conditions and a bar to VA benefits. Therefore, 
service connection cannot be granted for tinnitus, hearing 
loss and a left knee disorder, and if the occurred onset 
during this period of active duty. 38 C.F.R. § 3.312(d)(4) 
(1998).

2.  Service connection for tinnitus, hearing loss and a left 
knee disorder based on active service between May 1975 and 
March 20, 1987.

The Board must now consider the threshold issue of whether 
the appellant has presented well-grounded claims with respect 
to the claims for hearing loss, tinnitus and left knee 
disability with respect to the periods of service between May 
1975 and March 20, 1987.  In this regard, he has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claims are well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994), Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  While the claims need not be 
conclusive, they must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  See Epps v. Gober, 
126 F.3d 1464 (1997); see also Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) 
(en banc).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

The service medical records show that the veteran was seen in 
May 1979 for complaints which included ringing in the left 
ear and decreased hearing with intermittent pain of one day's 
duration.  It was noted that he had walked in front of a 
firing pistol.  Other symptoms at that time included 
rhinorrhea and an inflamed throat.  An impression of upper 
respiratory infection with decreased hearing was recorded at 
that time.  No further reference to hearing loss or ringing 
of the ears was noted during that tour of duty, nor were any 
complaints of that nature noted upon examination in January 
1983 for release from service.  The veteran denied ear-
related complaints at that time.  Upon examinations in 
January 1987 and December 1987 for re-enlistment and 
firefighting purposes, respectively, he continued to deny 
hearing loss or ear trouble.  Hearing to the whispered voice 
was noted to be 15/15 in each ear on those occasions.  

The service clinical record also notes that the veteran was 
treated in sick bay in September 1981 for pain in the left 
leg above the tibia area.  He reported a history of slipping 
on a ladder and banging his leg.  An X-ray of the left tibia 
revealed no fracture.  Following examination, an assessment 
of bruised left tibia was rendered.  Upon physical 
examinations in March 1983 and January 1987, he denied a knee 
problem.  The lower extremities were evaluated as normal on 
those occasions.

Pursuant to the filing of his claim, the veteran was afforded 
a VA general medical examination in March 1993 and indicated 
that he had sustained injuries to his knee in service as the 
result of slipping and falling and running machinery during 
work.  It was observed that he wore an elastic knee brace for 
support and had limitations which included extending the knee 
too far and running for more than 10 to 15 minutes.  It was 
reported that he had a great deal of left knee crepitus.  
Examination of the left knee revealed tenderness medial to 
lateral on patellar movement with mild looseness without 
laxity of the left patella.  No other abnormality of the left 
knee was noted.  A diagnosis of left knee arthralgia was 
rendered in this regard.

The veteran was also afforded a VA audiogram in March 1993 
which disclosed mild to moderately severe sensorineural 
hearing loss from 3000 Hertz in the right ear and moderate to 
moderately severe sensorineural hearing loss from 3000 Hertz 
in the left ear.  It was noted that the appellant complained 
of constant bilateral tinnitus and that this was consistent 
with history and hearing loss.  

Analysis

The Board observes that while the appellant was seen in May 
1979 for tinnitus of the left ear and decreased hearing, as 
well as for left tibial pain in September 1981, there is no 
indication in the record that any symptoms noted at those 
times developed into a chronic disorder.  See 38 C.F.R. 
§ 3.303.  It is shown that he denied an problem with his ears 
and left knee upon physical examinations in the following 
years.  A comprehensive review of the entire medical record 
in this instance provides no clinical support that current 
tinnitus, hearing loss or left knee symptomatology which have 
been diagnosed are related to any incident of active duty 
between May 1975 and March 21, 1987.  The veteran's 
contentions to the effect that he now has hearing loss, 
tinnitus or left knee disability from his honorable service 
do not establish that they are related to the relevant period 
of active duty since he is not qualified, as a lay person, to 
offer a medical opinion or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-95 (1992).  A well-grounded 
claim must be supported by evidence, more than merely 
allegations.  See Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  Accordingly, without the requisite competent 
evidence reflecting that the veteran currently has tinnitus, 
hearing loss or a left knee disability from his military 
service between May 1975 and March 21, 1987, he has not met 
his burden of submitting evidence that his claims for service 
connection for such are well grounded (Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Tirpak at 611), and the claim must 
be denied.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).

As the veteran's claims in this respect are not well 
grounded, the VA has no further duty to assist the him in 
developing the record in support of such.  See Epps, supra.  
Moreover, the Board is not aware of the existence of any 
relevant evidence which, if obtained, would make the claims 
well grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. 
Dec. 16, 1997) (per curiam).

Although the Board has considered and decided the issues of 
service connection for tinnitus, hearing loss and a left knee 
disorder on a ground different from that of the RO, which 
denied the claims on the merits in the statement of the case 
in January 1997, the appellant has not been prejudiced by the 
Board's decision.  This is because in assuming that the 
claims were well grounded, the RO afforded the claimant 
greater consideration than his claims in fact warranted under 
the circumstances.  See Meyer v. Brown, 9 Vet.App. 425, 432 
(1996).Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).

As the foregoing explains the need for competent evidence of 
disabilities which are linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
applications for service connection for tinnitus, hearing 
loss and a left knee disorder.  Robinette, 8 Vet.App. at 77.


ORDER

The claims for service connection for tinnitus, hearing loss 
and a left knee disorder must be denied as a matter of law 
based on the period of service between March 21, 1987 and 
December 1992.

The claims for service connection for tinnitus, hearing loss 
and a left knee disorder, based on the period of service 
between May 1975 and March 20, 1987, are not well grounded 
and are therefore denied.


REMAND

With respect to the claim for an increased rating for the 
service-connected urethritis, the record reflects that the 
appellant was last examined for compensation and pension 
purposes as to this disorder when he was afforded a general 
medical examination in March 1993.  Since that time, however, 
he has been shown to have sought treatment in a VA outpatient 
facility for genitourinary complaints on multiple occasions 
over the years, the most recent record of which is noted to 
be in February 1997.  However, in correspondence to the RO 
dated in August 1987, the appellant indicated that he had 
received additional treatment for his urinary condition in 
August 1987.  The Board is of the opinion that a specialist 
examination is in order to assess the current disability 
picture with respect to the service-connected urethritis, as 
well as to secure any additional records in this regard.  The 
United States Court of Veterans Appeals has held that the VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim, to include securing medical records 
and conducting a contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one."  See Gilbert v. Derwinski, 1 Vet.App. 49,55 (1990); 
and Hyder v. Derwinski, 1 Vet.App. 221 (1991); and Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

Under the circumstances, the case is REMANDED to the RO for 
the following actions:

1.  The Veteran's VA outpatient clinical 
records dating from February 1997 should be 
requested and associated with the claims 
folder.  

2.  The veteran should be afforded a 
special VA genitourinary examination to 
evaluate his service-connected non-
specific urethritis with left epididymal 
orchitis, protamegaly and prostatitis.  
All indicated tests and studies should be 
accomplished and clinical manifestations 
should be reported in detail.  The claims 
folder must be made available to the 
physician for review before the 
examination.  The examiner should be 
provided the rating criteria for 
genitourinary disabilities as contained 
in 38 C.F.R. § 4.115a and asked to state 
the examination findings in terms 
consistent with the rating criteria.  The 
report of the examination should be 
returned in a typewritten narrative 
format.  Prior to the examination, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to report 
for the examination in order that he may 
make an informed decision regarding his 
participation in said examination.

3.  After the development requested 
has been completed, the RO should 
review any such examination report 
to ensure that it is in complete 
compliance with the directives of 
this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at 
once.

4.  The RO should then again consider 
the claim and determine whether or not 
it may be granted.  If any action 
remains adverse to the veteran, he and 
his representative should be furnished 
a supplemental statement of the case 
and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.  

The purpose of this remand is assist the veteran with the 
development of evidence in connection with his claim and to 
ensure a complete record.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1996).


